Defendants William I. Traeger and County of Los Angeles have moved for a dismissal of the appeal as to them or for an affirmance of judgments of nonsuit as to them, granted by the trial court. *Page 296
[1] Defendants Maddux, Inc., and C.A. Cross have appealed from such judgments of nonsuit. The motion above referred to is made under Rule V of the Rules for the Supreme Court and District Courts of Appeal.
We fail to see how appellants could be parties aggrieved by the order granting the motions for nonsuit made by their co-defendants. Regardless of that fact, however, the opening briefs filed by appellants do not even suggest that any error was committed by the trial court in granting said motions. The briefs filed are entirely silent on such grounds of appeal. In such case it hardly needs the citation of authority to the effect that such grounds of appeal are abandoned. The effect of the record before us is that so far as defendants Traeger and County of Los Angeles are concerned no briefs have been filed by appellants within thirty days after the filing of the transcript, as required by section 4, Rule I, of this court, and under Rule V the motion of such defendants should be granted.
Appeal dismissed as to defendants Traeger and County of Los Angeles.
Works, P.J., and Craig, J., concurred.